The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 30, 2014

                                      No. 04-14-00520-CR

                                     Steven Mitchell GARY,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2945
                         Honorable Mary D. Roman, Judge Presiding

                                         ORDER
        Steven Mitchell Gary filed a notice of appeal on July 18, 2014. The notice states Gary
desires to appeal the indictment against him.

        The courts of appeal have jurisdiction of an appeal by a criminal defendant only after a
conviction or when an appeal is specifically authorized by statute. Workman v. State, 170 Tex.
Crim. 621, 622, 343 S.W.2d 446, 447 (1961); see Ragston v. State, 424 S.W.3d 49, 52 (Tex.
Crim. App. 2014); Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). There is no
statute authorizing a criminal defendant to appeal an indictment.

       We therefore order a response due August 14, 2014, showing why this appeal should not
be dismissed for want of jurisdiction. If Gary fails to satisfactorily respond within the time
provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c).

       All deadlines in this matter are suspended until further order of the court.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court